Citation Nr: 0315354	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to May 1969 
and from September 1978 to January 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for PTSD and assigned 
a 30 percent disability rating effective September 14, 1999.  
The veteran appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In April 2000, during the pendency of the appeal, the RO 
increased the rating for the PTSD from 30 to 50 percent, also 
effective September 14, 1999.  And even more recently, in 
January 2003, the RO again increased the rating 
for the PTSD-this time from 50 to 70 percent with the same 
effective date of September 14, 1999.  Also in that decision, 
the RO granted a total disability rating based on individual 
unemployability (TDIU), effective September 14, 1999.  


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO granted 
service connection for PTSD and initially rated it as 30 
percent disabling; but the RO also subsequently increased the 
rating to 50 percent (with the same effective date), then to 
70 percent (also with the same effective date), and the 
veteran received a TDIU as well.

2.  On June 25, 2003, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran, through his attorney, that he was withdrawing his 
appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue, or issues, in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally, without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

In a statement dated and received on June 25, 2003, the 
veteran's attorney indicated the veteran was withdrawing any 
and all notices of disagreement and substantive appeals 
addressing any and all issues now pending before the Board.  
Attached to the statement was another statement from the 
veteran personally authorizing the withdrawal.  In his 
statement, dated June 13, 2003, the veteran informed his 
attorney that he wished to withdraw any and all pending 
claims.  He asked his attorney to notify the VA of his 
intentions.  

As a result of the withdrawal of the appeal, no allegations 
of error of fact or law remain before the Board for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed 
without prejudice.  


ORDER

The appeal for a higher rating for the PTSD is dismissed.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

